Citation Nr: 1434141	
Decision Date: 07/31/14    Archive Date: 08/04/14

DOCKET NO.  09-13 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for spinal scoliosis injury.


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1972 to October 1975.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California, which denied service connection for spinal scoliosis injury.

In March 2013, the Veteran designated an attorney as his representative before VA using a VA Form 21-22a.  Attorneys who commence representation before VA after June 23, 2008, must file for accreditation by VA's Office of General Counsel.  
38 C.F.R. § 14.629b (2013).  Current VA accreditation records do not show the designated attorney as accredited; therefore, the Board cannot recognize him as the Veteran's representative.  In June 2014, the Board notified the Veteran of this situation and explained the regulations and options for representation before VA which had to be exercised by him within 30 days of such notice.  As no response was received from the Veteran, the Board will proceed as if the Appellant is unrepresented.

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his current spinal scoliosis was caused or aggravated by a car accident that occurred during his active duty service.  Specifically, in a December 2007 statement, he explained that he was in a drunken driving accident while stationed at Miramar Navy Air Station in July 1974.  He further stated that he had x-rays taken at Balboa Navy Hospital, and that he missed duty and had a court martial at that time.  An April 1975 service treatment record states that the Veteran was complaining of back pain due to an accident.  The record notes that the Veteran was seen at the Balboa ER, where x-rays were taken.  The impression was muscular pain due to accident, and scoliosis of the spine.  Evidence that may corroborate the Veteran's statement or further explain the circumstances leading to the April 1975 record, such as inpatient treatment records from Balboa Hospital, or service personnel records, is not of record and must be obtained.

The Veteran was afforded a VA spine examination in February 1993.  The examiner opined that the scoliosis is a congenital deformity, but did not provide an opinion as to whether the scoliosis is a congenital "disease" or a "defect."  Such a distinction is critical since diseases and defects carry separate legal requirements for service connection.  Additionally, the examiner did not discuss the relationship, if any, between the spinal scoliosis and the alleged accident in service.  Accordingly, a new VA examination with medical opinion is required.  

In an April 2008 statement, the Veteran informed VA that he had recently seen "Dr. Martin," who noted that there was a curvature in the Veteran's spine.  No treatment records from a Dr. Martin are of record.  

Additionally, a January 2012 correspondence from the Veteran, located in Virtual VA, reflects that he is currently receiving Social Security benefits.  Accordingly, these records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Social Security Administration and attempt to obtain records relating to Social Security Disability benefits provided to the Veteran.  If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Contact the National Personnel Records Center or any other appropriate agency or facility, to inquire as to whether any in-service hospitalization records exist for the Veteran.  In particular, the Veteran has described treatment at Balboa Hospital.  Of particular interest are the complete inpatient records, including, but not limited to: laboratory studies, progress notes, nursing notes, physician's notes, x-rays, and consultation reports stemming from a hospitalization for treatment of a back injury at the Naval Medical Center in San Diego, California, from the time periods of July 1974 and April 1975 to May 1975. 

3.  Obtain service personnel records of the Veteran for his period of active service from October 1972 to October 1975.  Of particular interest is any line of duty determination or administrative action taken (e.g., reprimands, punishments) stemming from the alleged accident that occurred in July 1974, April 1975, or both.  If these records are unavailable, simply do not exist, or further attempts to obtain them would be futile, document this in the claims file.

4.  Request from the Veteran contact information and authorization to obtain for any treatment records pertinent to his claim, to include from the Dr. Martin referenced in his April 2008 statement.  

5.  After the above development has been completed to the extent possible, arrange for the Veteran to undergo a VA examination to ascertain the current nature and etiology of his spinal scoliosis.   

The VA examiner should specifically respond to the following questions:

(a) Is the Veteran's spinal scoliosis a congenital defect (i.e., static in nature) or a congenital disease (i.e., capable of worsening and improvement)?

(b) If the spinal scoliosis is a congenital disease, is it clear and unmistakable (i.e., undebatable) that the condition existed prior to the Veteran's active service?

(c) If the answer to question (b) is "Yes," then is it clear and unmistakable (i.e., undebatable) that the spinal scoliosis was not aggravated by the Veteran's active service? 

(d) If the spinal scoliosis is a congenital defect, was it aggravated during service by a superimposed injury or disease, to specifically include the accident referenced in the April 1975 service treatment record?

All findings, along with a fully articulated rationale for any opinion expressed, should be set forth in the examination report. 

The claims folder must be made available for review in connection with this examination.  The examiner should provide a complete rationale for all conclusions reached. 

6.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



